Citation Nr: 0324067	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post 
operative traumatic cataract of the right eye, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to May 
1948.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran is blind in the service connected right eye 
having light perception only.

3.  The veteran is not totally blind in the non service 
connected left eye. 

4.  Neither an exceptional nor an unusual disability picture 
has been demonstrated that would render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased disability rating for post 
operative traumatic cataract of the right eye are not met.  
38 U.S.C.A. §§ 1155, 1160(a), 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.326, 3.383(a), 4.75, 4.84a, Diagnostic Codes 
6029, 6070 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the disability due to 
his blindness in the right eye is more severe than reflected 
by the disability rating currently assigned.

A June 1948 rating decision granted service connection for 
traumatic cataract of the right eye and assigned a 30 percent 
disability rating.  The decision also granted special monthly 
compensation on account of loss of use of one eye having only 
light perception.  A March 1968 rating decision granted a 
temporary total disability rating due to convalescence.  The 
30 percent disability rating was then continued and has 
remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When service connection has been established for unilateral 
vision disability, the severity of any disability or 
impairment in the eye that is not service-connected will be 
considered, for VA disability rating purposes, only when 
total blindness in the nonservice-connected eye is 
demonstrated.  38 U.S.C.A. § 1160(a) (West 2002); 38 C.F.R. 
§ 3.383(a) (2002).  During the pendency of the veteran's 
claim and appeal, the Veterans Benefits Act of 2002 was 
enacted.  Pub. L. 107-330, 116 Stat. 2820 (Dec. 6, 2002).  
This new law amended 38 U.S.C. § 1160, however, the amendment 
is applicable to rating hearing loss in one ear and does not 
apply to the veteran's claim. 

The best distant vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2002).

Bilateral or unilateral aphakia (absence of the lens of the 
eye) warrants a 30 percent rating.  The 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition and is not to be 
combined with any other rating for impaired vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (2002).

Blindness in one eye having only light perception and vision 
of 20/40 in the other eye warrants a 30 percent disability 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (2002).

The veteran is service connected for post operative traumatic 
cataract of the right eye and is rated for blindness of that 
eye.  The September 2000 VA eyes examination show that with 
glasses the veteran was able to count fingers with the right 
eye.  Other VA medical records show he could distinguish hand 
movement.  Both the VA examination and the VA medical records 
show that the veteran is considered blind in the right eye.  
Additionally, a private physician has indicated the veteran 
is blind in the right eye.  The left eye is not service 
connected.  The VA eyes examination shows that with glasses 
vision in the left eye was 20/25.  An October 2000 VA records 
show that left eye corrected vision was 20/30+ and 
uncorrected vision was 20/80.  Additionally, a private 
medical statement notes the best correction of the left eye 
was 20/30.  Accordingly, the medical evidence shows that the 
veteran has vision in the left eye and is thus not totally 
blind.  Since the veteran is not totally blind in the left 
eye, that eye may not be considered in determining the level 
of disability for the service connected right eye.  Under the 
criteria of Diagnostic Codes 6029 and 6070 of the Schedule 
for a post operative cataract of the right eye with blindness 
and light perception only, the best vision in the listed in 
the Schedule for the non service connected left eye must be 
used for assigning the disability evaluation.  This is a 30 
percent disability rating which is consistent with the 
disability rating currently assigned.  The 30 percent rating 
is the maximum disability rating available for blindness of 
one eye.  38 C.F.R. §§ 3.383(a), 4.75, 4.84a, Diagnostic 
Codes 6029, 6070 (2002).

At the veteran's April 2002 hearing at the RO, he essentially 
indicated that the blindness in his right eye was more 
disabling than 30 percent and had impaired his employment 
opportunities.  He indicated that since he is blind in one 
eye, a 50 percent rating would be appropriate.  However, the 
Schedule is based on the average impairment caused by 
disability in civilian occupations.  Under the Schedule for 
ratings of the eye, the rating criteria of Diagnostic Codes 
6029 and 6070 directly address the veteran's blindness in the 
right eye and dictates the level of disability.  As noted 
above, this is a 30 percent disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6029, 6070 
(2002).

The veteran is currently rated at the maximum disability 
rating available for the service connected blindness of one 
eye having only light perception.  This raises the 
possibility of a rating on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The governing 
norm for consideration of an extraschedular evaluation is 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  

This issue has not been raised by the veteran or his 
representative, and it has not been considered by the RO.  
There is no evidence in the claims file that the service 
connected blindness of the right eye has caused repeated 
hospitalizations.  While the record indicates the veteran has 
received outpatient treatment, this does not constitute 
hospitalization.  Additionally, while the veteran testified 
that he was unable to do certain kinds of work, he did 
indicate that he worked in construction for many years.  
There is no evidence which shows the right eye blindness 
causes marked interference with employment over what is 
compensated for by the Schedule or has otherwise rendered the 
application of the criteria of the Schedule impractical, and 
neither the veteran nor the representative has presented such 
evidence.  Accordingly, there is no basis for consideration 
of an extraschedular evaluation for the veteran's blindness 
of the right eye.  38 C.F.R. § 3.321(b)(1) (2002); VAOPGCPREC 
6-96.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for a post operative traumatic cataract of the right 
eye.  38 U.S.C.A. §§ 1155, 1160(a) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.383(a), 4.75, 4.84a, Diagnostic Codes 6029, 
6070 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
August 2001 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  In a July 
2001 VA letter the veteran was advised of the VCAA, the kind 
of evidence he was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  Additionally, a 
June 2003 VA letter advised the veteran of the evidence 
received, the kind of evidence he was responsible for 
obtaining, and the evidence VA was responsible for obtaining.  
The veteran has received a VA examination.  VA medical 
records have been requested and obtained, and a statement 
from a private physician has been received.  The veteran has 
not identified additional relevant evidence of probative 
value which has not already been sought and associated with 
the claims file.  Accordingly, the facts relevant to this 
claim have been developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

An increased disability rating for a post operative traumatic 
cataract of the right eye is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

